139 F.3d 908
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.United States of America, Plaintiff-Appellee,v.Frederick Dean CHANDLER, Defendant-Appellant.
No. 96-50208.D.C. No. CR-94-00091-LHM-1.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 19, 1998.

Appeal from the United States District Court for the Central District of California Linda H. McLaughlin, District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Frederick Dean Chandler appeals from his guilty plea conviction and sentence for bank robbery, in violation of 18 U.S.C. § 2113(a).  Chandler's counsel has filed a motion pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no arguable issues for review, and seeking to withdraw as counsel of record.  Chandler has not filed a pro se supplemental brief.  Because our review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no meritorious issues for review, we grant counsel's motion to withdraw and affirm the district court's judgment.1


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Chandler's motion to remand is denied